Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Jul. 12, 2022 are acknowledged and have been fully considered.  Claims 1 and 3-5 are now pending.  Claim 2 is cancelled; claims 1 and 5 are amended; claims 3 and 5 are withdrawn.  Claims 1 and 4 are now under consideration.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 1 and 4 under 35 U.S.C. 102(a)(1) is maintained as discussed below.

The double patenting rejections of record have been maintained in modified form as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 102 (Maintained)
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM (US 2009/0220463; Pub. Sep. 3, 2009).  
Kim discloses the use of peptides to treat vascular diseases, including inflammatory diseases (title; abstract; [0003]-[0005]).  Kim teaches SEQ ID NO: 8, which is identical to instant SEQ ID NO: 1 ([0017], [0057], [0079]; Example 4).  Kim teaches the diseases treatable by the disclosed peptides include injuries (wounds), bedsores etc. ([0012], [0018]-[0021]).  
As noted in the prior Office Action, the claim recites preventing or treating an inflammatory disease.  Thus, the population of subjects encompassed by the claim is anyone.  In other words, even those subjects who are not currently experiencing cardiac reperfusion injury are in need of preventing the same.  Since Kim teaches the same active step (administering a polypeptide of SEQ ID NO: 1) to subjects encompassed by the instant claims, Kim clearly anticipates the instant claims.  
Regarding claim 4, Kim teaches compositions including diluents or carriers ([0029]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Kim does not teach treatment of cardiac reperfusion injury (response, p. 4).  
However, applicants fail to appreciate the breadth of the claims as currently drafted.  The recitation of "preventing" is problematic, and drastically increases the breadth of the claims.  As discussed in the prior Office Action, the population of subjects encompassed by the claim is anyone.  In other words, due to the recitation of the term "preventing", even those subjects who are not currently experiencing cardiac reperfusion injury are in need of prevention of the same.  This interpretation is consistent with the discussion of the term "prevention" in par. [0029] of the published application.  The claims do not limit the method to only those subjects actually experiencing (or who have experienced) cardiac reperfusion injury.  Because the population is not limited in this way, the claims are read upon by the administration of the claimed peptide to anyone (since anyone is potentially at risk for myocardial infarction, and therefore in need of prevention of cardiac reperfusion injury).  Since Kim teaches the same active step (administering a polypeptide of SEQ ID NO: 1) to subjects encompassed by the instant claims, Kim clearly anticipates the instant claims.  

Claim Rejections - 35 USC § 103 (New)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHO (US 2015/0038405; Pub. Feb. 5, 2015) in view of FRANK (Frank, A., et al. Semin. Cardiothorac. Vasc. Anesth. (2012), 16(3); 123-132).  
Cho discloses a pharmaceutical composition for preventing or treating arteriosclerosis and related conditions, including myocardial infarction (MI) (title; abstract; [0007], [0034]).  Cho teaches the use of SEQ ID NO: 1 (which is identical to instant SEQ ID NO: 1) as the active agent of the composition, which comprises a pharmaceutically acceptable carrier (abstract; [0017]-[0018], [0038]; Example).  
While Cho does not explicitly teach the treatment of cardiac reperfusion injury, a skilled artisan would have found it obvious to use the anti-MI peptide of Cho for this purpose.  Specifically, an artisan in this field understands that MI and reperfusion injury are intricately linked.  MI is a blockage (e.g., caused by arteriosclerotic plaques) in the blood vessels of the heart.  Once blood flow is restored to the blocked (ischemic) area, reperfusion injury occurs.  
Frank is cited to show that an artisan is well aware of this interdependence of reperfusion and MI.  Frank reports that reperfusion injury contributes to adverse cardiovascular outcomes after myocardial ischemia (e.g., due to myocardial infarction) (abstract).  Unfortunately, restoring blood flow to the ischemic myocardium, named reperfusion, can also induce injury.  This phenomenon was therefore termed myocardial ischemia reperfusion injury.  Studies in animal models of acute myocardial infarction suggest that myocardial ischemia reperfusion injury accounts for up to 50% of the final size of a myocardial infarct (abstract).  Frank teaches that patients suffering from MI and patients undergoing cardioplegic arrest for surgeries share myocardial ischemia and reperfusion injury as a common pathophysiological feature (Introduction).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the peptide of Cho to treat cardiac reperfusion injury.  One would have been motivated to do so since Cho teaches the peptide for prevention/treatment of MI, and since the artisan knows that reperfusion injury is a result of MI.  Therefore, by treating MI, one would have a high expectation of treating reperfusion injury as well.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,290,542
Claims 1 and 4 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,290,542, optionally in view of FRANK (discussed supra).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '542 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '542 claims recite a method for treating atherosclerosis comprising administering the same peptide of instant SEQ ID NO:1.  However, even though the preamble of the claim is different, in practicing the method of the '542 claims, one would be practicing the method of instant claim 1 as well due to the "preventing" language in the current claims.  This is true because the population of subjects encompassed by the claim is anyone; since even those subjects who are not currently experiencing an reperfusion injury are in need of preventing the same.  Furthermore, '542 defines arteriosclerosis to include MI, and Frank establishes the obviousness of using an anti-MI peptide such as that claimed by '542 for the prevention or treatment of reperfusion injury, which follows MI.  Thus, in practicing the method of the '542 claims, one would be practicing same active step (administering a polypeptide of SEQ ID NO: 1) to subjects encompassed by the instant claims, which anticipates the instant claims and/or renders them obvious.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the two claim sets recite different preambles (response, p. 5).  
First, as discussed previously, and reiterated above, the instant claim language is met by administering the peptide of SEQ ID NO:1 to any subject, which '542 clearly does.  Second, reperfusion injury is a consequence of MI (see Frank), which '542 directly teaches is a condition encompassed by the claims.  The two claim sets are not patentably distinct.  The double patenting rejections are maintained.  

Summary/Conclusion
Claims 1 and 4 are rejected; claim 2 is cancelled.  
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658